t c memo united_states tax_court marilyn letitia randall petitioner v commissioner of internal revenue respondent docket no 5081-17l filed date marilyn letitia randall pro_se ryan z sarazin for respondent memorandum opinion cohen judge this case was commenced in response to a notice_of_determination concerning collection action under sec_6330 sustaining a proposed levy to collect petitioner’s unpaid federal_income_tax liabilities for and years in issue the issue for decision is whether there was an abuse_of_discretion by the internal_revenue_service irs office of appeals appeals_office settlement officer so in sustaining the proposed levy unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated under rule and the stipulated facts are incorporated in our findings by this reference petitioner resided in washington d c when she filed her petition petitioner filed federal_income_tax returns for the years in issue but did not pay the balances owed as reported on those returns on date the irs issued petitioner a notice with respect to her unpaid income_tax liabilities for the years in issue notifying petitioner of the irs’ intent to seize her assets by levy and her right to a hearing the notice listed the deficiencies and interest owed for the years in issue which totaled dollar_figure on or about date petitioner submitted a form request for a collection_due_process or equivalent_hearing cdp hearing request in which she stated her intent to submit an offer-in-compromise oic as a collection alternative in the cdp hearing request she did not challenge her underlying tax_liabilities on date the so assigned to petitioner’s cdp hearing request conducted a telephone conference with petitioner during which petitioner again indicated her intention to submit an oic at no time did petitioner dispute her underlying liabilities on or about date petitioner submitted a form_656 offer_in_compromise offering a total of dollar_figure a check for dollar_figure was included with the form_656 as payment for the first month’s installment the application fee and a deposit on or about date petitioner submitted a form 433-a collection information statement for wage earners and self-employed individuals petitioner’s oic was processed initially by the irs’ centralized offer_in_compromise unit in holtsville new york coic on date an offer examiner at coic sent petitioner a letter notifying her of the preliminary determination to reject her oic the so subsequently obtained petitioner’s case file from coic from which he determined that petitioner’s reasonable collection potential rcp was dollar_figure and she had available monthly income of dollar_figure by letter dated date the so notified petitioner again that a preliminary determination had been made to reject her offer because it had been determined that you have the ability to full pay your liability within the time provided by law and your special circumstances did not warrant a hardship the letter advised petitioner that before the appeals_office made a final_determination she had an opportunity to submit a statement indicating the issues she disputed and to provide additional information not previously considered on date the so held another telephone conference to afford petitioner an opportunity to submit additional financial information during this conference the so offered petitioner an installment_agreement under which she would pay the amount determined to be her available monthly income ie dollar_figure per month this amount was based on a determination of petitioner’s gross monthly income less her total monthly expenses petitioner did not accept the so’s offer contending that the monthly amount had been calculated incorrectly she stated that she would submit documentation to prove additional monthly expenses that had been previously disallowed on date the so prepared and sent a follow up letter to petitioner restating his offer and notifying her that she should contact him within seven days if she agreed to the proposed installment_agreement after the conference held on date petitioner sent the so additional documents which were intended to establish that she should be allowed additional monthly expenses of dollar_figure for legal services related to a probate proceeding and dollar_figure for payment of a personal loan obligation the so evaluated the new information but determined not to allow these additional monthly expenses on the ground that they did not meet the necessary expense_test per the internal_revenue_manual irm on date the so closed petitioner’s case and the appeals_office on date issued petitioner the notice_of_determination sustaining the proposed levy action on date petitioner timely petitioned this court for review of the notice_of_determination the case was submitted fully stipulated on date and the court ordered seriatim briefs with opening briefs due_date respondent’s brief was timely filed despite receiving two extensions and asserting that she holds a law degree from a top ten institution petitioner failed to file a brief discussion under sec_6330 a taxpayer is entitled to one hearing in which he or she may propose alternatives to collection actions such as the levy action that respondent proposed in the notice dated date see sec_6330 c and d where as here the underlying liability is not at issue the so’s determination is reviewed for abuse_of_discretion 114_tc_176 in deciding whether the so abused his discretion in sustaining the proposed levy we review the record to determine whether he properly verified that the requirements of applicable law or administrative procedure had been met considered any relevant issues petitioner raised and considered whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir petitioner does not dispute those principles petitioner first asserts that the so abused his discretion by not including her dollar_figure monthly legal services expense and her dollar_figure monthly personal loan obligation in the calculation of the proposed installment_agreement we disagree sec_6159 gives the secretary discretionary authority to enter into installment agreements to satisfy tax_liabilities when it is determined that doing so will facilitate full or partial collection generally we have held that it is not an abuse_of_discretion for purposes of sec_6320 or sec_6330 when an appeals_office employee relies on guidelines published in the irm to evaluate a proposed installment_agreement see eg 123_tc_1 aff’d 412_f3d_819 7th cir etkin v commissioner tcmemo_2005_245 eligibility for an installment_agreement is based on the taxpayer’s current financial condition see irm pt date according to the irm the installment_agreement payment amount should be equal to a taxpayer’s monthly disposable income which is the taxpayer’s monthly gross_income less allowable expenses see id para irm pt date allowable expenses include those expenses that meet the necessary expense_test irm pt date necessary expenses are those expenses necessary to provide for the production_of_income and or for the health and welfare of the taxpayer and his or her family id the sum of the necessary expenses establishes the minimum amount that the taxpayer needs to live id petitioner asserts that the monthly legal services expense she paid for the probate proceeding absolutely does provide for the health and welfare of me and family because it concerns the house her late mother left her petitioner provides no evidence that the legal expenses are part of the minimum amount she needs to live she provides no legal authority to support her general assertion that the phrase health and welfare in the irm encompasses ownership of her mother’s house accordingly we hold that it was not an abuse of the so’s discretion to determine that petitioner’s monthly legal services expense for the probate proceeding is not a necessary expense under the irm petitioner also asserts that her dollar_figure monthly personal loan obligation constitutes a necessary expense to substantiate this expense she provided the so with several canceled checks paid to an individual named welton doby when filing her petition she provided the court with an unsigned copy of a loan agreement between her and doby she has not shown the purpose of the loan or the use of the proceeds except for her vague and self-serving assertion that the loan was critical at that time because of her financial distress petitioner failed to provide any evidence that the so could consider to determine whether the alleged monthly personal loan obligation is necessary for petitioner’s health and welfare the so did not abuse his discretion in disallowing this expense petitioner next contends that the so should not have closed her case because she did not reject the installment_agreement but sought only to appeal the amount petitioner had twice rejected the installment_agreement offered by the so and argued and is still arguing that the total amount should be lower petitioner’s oic of dollar_figure was substantially below her rcp of dollar_figure an so is not obligated to negotiate indefinitely or wait any specific time before issuing a determination see kuretski v commissioner tcmemo_2012_262 at aff’d 755_f3d_929 d c cir thus the so did not abuse his discretion when he rejected petitioner’s offer and closed the case after petitioner failed to accept the dollar_figure per month installment_agreement see clifford v commissioner tcmemo_2014_248 at absent a showing of special circumstances appeals officers are directed to reject offers substantially below the taxpayer’s rcp where the oic is premised on doubt as to collectibility we only decide whether there was an abuse_of_discretion and do not recalculate a different amount for an acceptable installment_agreement or oic murphy v commissioner t c pincite 124_tc_165 aff’d 454_f3d_782 8th cir petitioner has expressed her intention to pursue relief outside of the sec_6330 proceedings and she is free to do so for the foregoing reasons the notice_of_determination will be sustained and decision will be entered for respondent
